PER CURIAM.
We reverse the attorney’s fees awarded pursuant to § 57.105, Fla.Stat. (1989), to Ford Consumer Credit Company.
The trial court erroneously ruled that the complaint failed to raise any justiciable issue of law or fact based on its incorrect conclusion that because the original copy of the claim of lien filed by the Code Enforcement Board was not certified, it was unenforceable under § 162.09, Fla.Stat. (1989).
We cannot say that the complaint was completely absent any justiciable.issue, as required for an award of attorney’s fees under § 57.105, Fla.Stat. (1989), where the only defect in the complaint could be cured by filing an amended complaint with a certified copy of the claim of lien.
REVERSED.
GUNTHER, POLEN and GARRETT, JJ., concur.